Exhibit 99.1 MEDIA CONTACTS: Biogen Idec Shannon Altimari Ph: Elan Jonathan Birt 212-850-5664 or +44 20 7269 7205 Niamh Lyons Ph: + INVESTOR CONTACTS: Biogen Idec Eric Hoffman Ph: Elan Chris Burns + 800-252-3526 David Marshall Ph: + TYSABRI® DEMONSTRATES SUSTAINED IMPROVEMENT IN FUNCTIONAL OUTCOMES IN MULTIPLE SCLEROSIS PATIENTS ACCORDING TO NEW POST- HOC ANALYSIS TYSABRI is the Only Marketed MS Treatment to Show Both Significant Slowing in Disability Progression and Sustained Improvement in Physical Disability Montreal, Canada – September 19, 2008 – Biogen Idec (NASDAQ: BIIB) and Elan Corporation, plc (NYSE: ELN) announced that a post-hoc analysis showed TYSABRI® (natalizumab) treatment increases the probability of achieving sustained improvement in physical disability over two years when compared to placebo.This post-hoc analysis provides the first evidence that TYSABRI is associated with a significant improvement in functional outcome, rather than only slowing or preventing progression of disability, in those living with relapsing multiple sclerosis (MS).These findings were derived from a subset analysis of the Phase III AFFIRM trial and were presented today as a poster presentation at the World Congress on Treatment and Research in Multiple Sclerosis in Montreal, Canada.This is the first joint meeting of the Americas Committee on Treatment and Research in Multiple Sclerosis (ACTRIMS) and its counterparts in Europe and Latin America: ECTRIMS and LACTRIMS. “These results show that TYSABRI treated patients are significantly more likely to experience a sustained improvement in disability compared to placebo patients.
